Exhibit 10.1

 

Execution Version

 

GLOBAL PARTNERS LP

 

BUSINESS OPPORTUNITY AGREEMENT

 

--------------------------------------------------------------------------------


 

BUSINESS OPPORTUNITY AGREEMENT

 

This Business Opportunity Agreement (this “Agreement”) is entered into on, and
effective as of, the Closing Date (as defined herein), and is by and among the
parties listed on the signature pages hereof (each a “Party” and collectively
the “Parties”).

 

RECITALS:

 

The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to those business
opportunities in which the Restricted Persons (as defined herein) will not
engage unless the Partnership has declined to engage in any such business
opportunity for its own account.

 

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1             Definitions.  As used in this Agreement, the following
terms shall have the respective meanings set forth below:

 

“AEHC” means AE Holdings Corp., a Massachusetts corporation.

 

“Affiliate” is defined in the Partnership Agreement.

 

“Agreement” is defined in the introduction.

 

“Alliance” means Alliance Energy LLC, a Massachusetts limited liability company.

 

“Closing Date” means the date of the closing of the transaction by which AEHC
will contribute the outstanding equity interest in Alliance pursuant to the
Contribution Agreement.

 

“Common Units” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“Contribution Agreement” means that certain Contribution Agreement, dated as of
November 21, 2011, among AEHC and the Partnership together with the additional
conveyance documents and instruments contemplated or referenced thereunder.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of Voting Securities, by contract, or otherwise.

 

--------------------------------------------------------------------------------


 

“General Partner” means Global GP LLC, a Delaware limited liability company.

 

“Limited Partner” is defined in the Partnership Agreement.

 

“Partnership” means Global Partners LP, a Delaware limited partnership.

 

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 9, 2009, as such
agreement is in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement.  No amendment or modification to the
Partnership Agreement subsequent to the Closing Date shall be given effect for
the purposes of this Agreement unless consented to by each of the Parties to
this Agreement.

 

“Partnership Entities” means the General Partner and each member of the
Partnership Group.

 

“Partnership Entity” means any of the Partnership Entities.

 

“Partnership Group” means the Partnership, and its direct and indirect
Subsidiaries, treated as a single consolidated entity.

 

“Party” and “Parties” are defined in the introduction to this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Restricted Persons” is defined in Section 2.1.

 

“Slifka Restricted Businesses” is defined in Section 2.1.

 

“Slifka Restricted Persons” is defined in Section 2.1.

 

“Subsidiary” is defined in the Partnership Agreement.

 

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.

 

ARTICLE II
SLIFKA BUSINESS OPPORTUNITIES

 

Section 2.1             Slifka Restricted Businesses.  Except as permitted by
Section 2.2, Alfred A. Slifka and Richard Slifka (the “Slifka Restricted
Persons”) shall be prohibited from engaging in, acquiring or investing in, and
shall cause each of their Affiliates other than the Partnership Entities
(together with the Slifka Restricted Persons, the “Restricted Persons”) not to
engage acquire or invest, in any business having assets engaged in the following
businesses (the “Slifka Restricted Businesses”):(x)wholesale marketing, retail
marketing, sale, distribution

 

2

--------------------------------------------------------------------------------


 

and transportation (other than transportation by truck) of refined petroleum
products, crude oil, natural gas, ethanol, propane or biofuels; (y) the storage
of refined petroleum products, crude oil, natural gas, ethanol, propane,
biofuels or asphalt in connection with any of the activities described in
(x) above; and (z) such other activities in which the Partnership Group or any
of their businesses are engaged or, to the knowledge of the Slifka Restricted
Persons, are planning to become engaged.

 

Section 2.2             Slifka Permitted Exceptions.  Notwithstanding any
provision of Section 2.1 to the contrary, the Restricted Persons may engage in
the following activities under the following circumstances:

 

(a)           The ownership of equity interests in, and service as a director
and/or officer of, any Partnership Entity and of AEHC;

 

(b)           The ownership, individually or collectively, of up to 9.9% of a
publicly traded entity that engages in Slifka Restricted Businesses so long as
neither Slifka Restricted Person serves on the board of directors of such
entity; and

 

(c)           The acquisition of or investment in a Slifka Restricted Business;
provided the Partnership has been offered the opportunity to acquire such Slifka
Restricted Business in accordance with Section 2.3 and the Partnership (with the
concurrence of the Conflicts Committee) has elected not to purchase such Slifka
Restricted Business.

 

Section 2.3             Procedures.  In the event that any Restricted Person
becomes aware of an opportunity to acquire or invest in a Slifka Restricted
Business as described in 0, then as soon as practicable, such Restricted Person
shall notify the General Partner of such opportunity and deliver to the General
Partner all information prepared by or on behalf of such Restricted Person
relating to such potential transaction.  As soon as practicable but in any event
within 30 days after receipt of such notification and information, the General
Partner, on behalf of the Partnership, shall notify such Restricted Person that
either (a) the General Partner, on behalf of the Partnership, has elected, with
the concurrence of the Conflicts Committee, not to cause a member of the
Partnership Group to pursue the opportunity to acquire or invest in such Slifka 
Restricted Business, or (b) the General Partner, on behalf of the Partnership,
has elected (with the concurrence of the Conflicts Committee) to cause a member
of the Partnership Group to pursue the opportunity to acquire or invest in such
Slifka Restricted Business.  If, at any time, the General Partner abandons such
opportunity with the approval of the Conflicts Committee (as evidenced in
writing by the General Partner following the request of such Restricted Person),
such Restricted Person may pursue such opportunity.  Any Slifka Restricted
Business that is permitted to be acquired or invested in by a Restricted Person
must be so acquired or invested in (a) within 12 months of the later to occur of
(i) the date that such Restricted Person becomes able to pursue such opportunity
in accordance with the provisions of this Section 2.3, and (ii) the date upon
which all required governmental approvals to consummate such acquisition or
investment have been obtained, and (b) on terms not materially more favorable to
such Restricted Person than were offered to the Partnership.  If either of these
conditions is not satisfied, the opportunity must be reoffered to the
Partnership in accordance with this Section 2.3.

 

3

--------------------------------------------------------------------------------


 

Section 2.4             Enforcement.

 

(a)           The Slifka Restricted Persons agree and acknowledge that the
Partnership does not have an adequate remedy at law for the breach by the
Restricted Persons of the covenants and agreements set forth in this Article II,
and that any breach by the Restricted Persons of the covenants and agreements
set forth in this Article II would result in irreparable injury to the
Partnership.  The Slifka Restricted Persons further agree and acknowledge that
the Partnership may, in addition to the other remedies which may be available to
the Partnership, file a suit in equity to enjoin the Slifka Restricted Persons
from such breach, and consent to the issuance of injunctive relief under this
Agreement.  No Slifka Restricted Person or any Person, directly or indirectly,
controlled thereby shall be liable for the failure of any other Slifka
Restricted Person or any Person, directly or indirectly, controlled thereby to
comply with this Article II.

 

(b)           If any court determines that any provision of this Article II is
invalid or unenforceable, the remainder of such provisions shall not thereby be
affected and shall be given full effect without regard to the invalid provision.
If any court construes any provision of this Article II, or any part thereof, to
be unreasonable because of the duration of such provision or the geographic
scope thereof, such court shall have the power to reduce the duration or
restrict the geographic scope of such provision and to enforce such provision as
so reduced or restricted.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1             Choice of Law; Submission to Jurisdiction.  This
Agreement shall be subject to and governed by the laws of the Commonwealth of
Massachusetts, excluding any conflicts-of-law rule or principle that might refer
the construction or interpretation of this Agreement to the laws of another
state.  Each Party hereby submits to the jurisdiction of the state and federal
courts in the Commonwealth of Massachusetts and to venue in Boston,
Massachusetts.

 

Section 3.2             Notice.  All notices or other communications required or
permitted under, or otherwise in connection with, this Agreement must be in
writing and must be given by depositing same in the U.S. mail, addressed to the
Person to be notified, postpaid and registered or certified with return receipt
requested or by transmitting by national overnight courier or by delivering such
notice in person or by facsimile to such Party.  Notice given by mail, national
overnight courier or personal delivery shall be effective upon actual receipt. 
Notice given by facsimile shall be effective upon confirmation of receipt when
transmitted by facsimile if transmitted during the recipient’s normal business
hours or at the beginning of the recipient’s next business day after receipt if
not transmitted during the recipient’s normal business hours.  All notices to be
sent to a Party pursuant to this Agreement shall be sent to or made at the
address, in each case as follows:

 

if to the Slifka Restricted Persons:

 

4

--------------------------------------------------------------------------------


 

c/o Richard Slifka and Alfred Slifka
800 South Street
Suite 200
Waltham, Massachusetts 02454

 

with copies to:

 

Thomas P. Jalkut, Esq.

Nutter McClennen & Fish LLP

World Trade Center West

155 Seaport Boulevard

Boston, MA  02110

Tel: (617) 439-2372

 

if to the Partnership:

 

Global Partners LP
P.O. Box 9161
800 South Street
Suite 200
Waltham, Massachusetts 02454
Attention:  Edward J. Faneuil
Fax:  (781) 398-4165

 

Section 3.3             Entire Agreement.  This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

 

Section 3.4             Amendment or Modification.  This Agreement may be
amended or modified from time to time only by the written agreement of all the
Parties hereto; provided, however, that the Partnership may not, without the
prior approval of the Conflicts Committee, agree to any amendment or
modification of this Agreement that the General Partner determines will
adversely affect the holders of Common Units.  Each such instrument shall be
reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.

 

Section 3.5             Assignment.  No Party shall have the right to assign any
of its rights or obligations under this Agreement without the consent of the
other Parties hereto.

 

Section 3.6             Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all signatory parties had
signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

 

Section 3.7             Severability.  If any provision of this Agreement shall
be held invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.

 

5

--------------------------------------------------------------------------------


 

Section 3.8             Further Assurances.  In connection with this Agreement
and all transactions contemplated by this Agreement, each signatory party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions.

 

Section 3.9             Rights of Limited Partners.  The provisions of this
Agreement are enforceable solely by the Parties to this Agreement, and no
Limited Partner of the Partnership shall have the right, separate and apart from
the Partnership, to enforce any provision of this Agreement or to compel any
Party to this Agreement to comply with the terms of this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

 

ALFRED A. SLIFKA

 

 

 

 

 

/s/ Alfred A. Slifka

 

 

 

 

 

RICHARD SLIFKA

 

 

 

 

 

/s/ Richard Slifka

 

 

 

 

 

GLOBAL PARTNERS LP

 

 

 

By:

GLOBAL GP LLC,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President,

 

 

General Counsel and Secretary

 

GLOBAL PARTNERS LP

BUSINESS OPPORTUNITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------